DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on October 1, 2020.   
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 and February 9, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 11 and 15-20: 
Claims 11 and 15-20 are directed to a method of operating an unmanned aerial vehicle, which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 11 as the claim that represents the claimed invention for analysis. Claim 11 recites the limitations of “generating a route information” and “performing an inventory survey”. These steps fall into the mental processes grouping of abstract ideas as “generating a route information” could be done mentally for example using a pen and paper to decide a path on a map and “performing an inventory survey” could be done mentally for example using a pen and paper to check inventory information on a list. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claim 11, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. The “receiving an inventory survey request” of claim 11 is insignificant extra-solution activity as it is merely data gathering. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 11 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0015] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 11 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 11 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. However, dependent claim 12 recites “causing the unmanned aerial vehicle to return to a charging station”, claim 13 recites “resuming the inventory survey in response to identifying a second predetermined remaining battery capacity”, and claim 14 recites “moving the unmanned aerial vehicle to a position”, which are NOT directed to an abstract idea. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 11 and 15-20 are not patent-eligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyongyosi (WO 2018035482 A1). 
Regarding claims 1, 5-7, 10-11, 15-17, and 20: 
With respect to claims 1 and 11, Gyongyosi teaches: 
at least one sensor configured to acquire at least one of inertia information or position information of the unmanned aerial vehicle; (“the system may include an inertial measurement unit ("IMU"). The IMU may comprise one or more of the following: accelerometer, gyrometer, and/or magnetometers. When operating in tandem with the vision system, the IMU may supplement and verify the GPU's interpretation of the received images” [0045]) 
a communication unit configured to communicate with a control system; (“The control station is communicatively coupled to the drone, and receives data from the drone indicative of the identified inventory items and the corresponding location of each inventory item.” [0007])
a processor operably connected to the at least one sensor and the communication unit; (“The drone 100 may include components such as a battery system, a GPU, a central processing unit ("CPU"), flight controller, a bar code scanner, a plurality of cameras, and a mirror system to facilitate use of a single bar code scanner on either side of the drone” [0045])
receive an inventory survey request from the control system; (“The control station 1 102 conveys the aisle configuration including dimensions and routing data, safety controls, and mission parameters to drone 1103. During and/or after an inventory mission, the drone 1103 may send raw scan data, including X, Z position location and data such as scanned barcodes and photographs, and the current robotic drone state to the control station 1 102.” [0094]) 
generate a route information of the unmanned aerial vehicle based on the received request and previously stored spatial information; (“Based on the rack layout 511 of the particular application, Flight Plan Mapping Circuitry 440 may analyze and determine the ideal route for the robotic drone to travel as shown in Fig. 5. The "ideal route" may also vary based on operator preference; for example, speed, accuracy (verifying each barcode scan), total flight time, to name a few.” [0068]) 
perform an inventory survey based on the generated route information; (“During an inventory operation, the drone travels along a pre-defined flight path within an aisle with one or more racks extending alongside the aisle. The vision system of the drone tracks the relative location of the drone (rack, level, and bin) and locates the goods within each bin.” [0071]) 

With respect to claims 5 and 15, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 1 and 11. Gyongyosi teaches the UAV system for inventory management of claims 1 and 11. Gyongyosi further teaches: 
the inventory survey request comprises at least one of an item to be surveyed, information on loading of the item to be surveyed, or a quantity of the item to be surveyed; (“When the drone arrives at a target rack and level of the warehouse aisle, a target bin (or region of interest) is identified and a desired piece of information from the inventory in the bin is collected. The desired piece of information may be, for example, the number of items in the bin, a label from the item in the bin, a barcode on the item in the bin, a size of the item in the bin, etc.” [0074]) 
the loading information comprises at least one of information on a rack on which the item to be surveyed is loaded and information on a pallet on which the item to be surveyed is loaded; (“To identify the goods in each bin, the vision system must identify a barcode within the bin and scan the barcode. The drone provides an inventory management system with a look-up table that correlates a barcode with a rack, level, and bin within the warehouse… the drone may know the dimension of each rack and the number of bins in each rack.” [0071-0072]). This shows that the information on items includes the correlating rack, level, and bin that the items to be surveyed are loaded.

With respect to claims 6 and 16, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
Gyongyosi teaches the UAV system for inventory management of claims 1 and 11. Gyongyosi further teaches generate information associated with at least one loading rack on which an item to be surveyed is loaded and the route information comprising a movement route from an entrance of the loading rack to the item to be surveyed loaded on the loading rack; (“Based on the rack layout 511 of the particular application, Flight Plan Mapping Circuitry 440 may analyze and determine the ideal route for the robotic drone to travel as shown in Fig. 5. The "ideal route" may also vary based on operator preference; for example, speed, accuracy (verifying each barcode scan), total flight time, to name a few.” [0068], “When the drone arrives at a target rack and level of the warehouse aisle, a target bin (or region of interest) is identified and a desired piece of information from the inventory in the bin is collected” [0074]) This shows that the system generates information of the racks, such as the layout and location, and generates route information for the UAV movement to survey the items on the rack. The route information that is generated starts at the target rack, which must start at the entrance of a rack, before it can locate the bin or item of interest.  

With respect to claims 7 and 17, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 6 and 16. 
Gyongyosi teaches the UAV system for inventory management of claims 6 and 16. Gyongyosi further teaches determine an order of movement to the loading rack based on a remaining battery capacity of the unmanned aerial vehicle; (“As shown in Fig. 5, a route 550 has been selected for an aisle including three racks, four levels on each rack, and up to three bins on each rack. The robotic drone begins at a start point 552 (which is also the finish point) at the bottom of the rack, and immediately rises to the top level of the rack during a first leg 5511. The robotic drone vertically ascends the rack at the beginning of the flight as the battery on the robotic drone with a full charge is capable of providing more power to the propulsion modules with a smaller voltage drop - as compared to later in the flight” [0068]) This example shows that the movement of the UAV can be planned based on the battery capacity. When fully charged, it is more capable of larger movements, therefore the order of movement takes into account the battery level to make movements. 

With respect to claims 10 and 20, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
Gyongyosi teaches the UAV system for inventory management of claims 1 and 11. Gyongyosi further teaches cause the unmanned aerial vehicle to perform autonomous flight based on the generated route information; (“Aspects of the present disclosure are directed to aerial drones that operate as a part of an autonomous inventory inspection system. The drone facilitates frequent and accurate collection of warehouse inventory information… SLAM facilitates autonomous flight of the drone within a warehouse absent a pre-programmed, comprehensive map of the environment.” [0035]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyongyosi (WO 2018035482 A1) in view of Park et al. (KR101929129B1). 
Regarding claims 2-4 and 12-14: 
With respect to claims 2 and 12, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
Gyongyosi teaches the UAV system for inventory management of claims 1 and 11. Gyongyosi does not teach, but Park teaches cause the unmanned aerial vehicle to return to a charging station in response to identifying a first predetermined remaining battery capacity while the inventory survey is being performed; (“In addition, the processor 300 may check the state of the battery and stop spraying agricultural material and return to the hum if the remaining amount of the battery falls below the set value” (50)). This shows that the UAV can check the capacity of the battery during a mission, and return to a base to charge if the battery is at a predetermined battery capacity. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyongyosi’s UAV system for inventory management with Park’s UAV battery charging so that (“The drone stores the current position (plane coordinate information and altitude information) before moving to the set position, replenishes agricultural material or performs battery charging, and then autonomously flies to the stored position at the time of re- Can be performed.” See Park (68)). This means that a UAV mission can flow more smoothly if the UAV can sense the battery capacity during the mission and return autonomously to a base to be charged. 

With respect to claims 3 and 13, Gyongyosi and Park, as shown in the rejection above, discloses the limitations of claims 2 and 12. 
Gyongyosi and Park teaches the UAV system for inventory management of claims 2 and 12. Gyongyosi does not teach, but Park teaches resume the inventory survey in response to identifying a second predetermined remaining battery capacity after the unmanned aerial vehicle returns to the charging station; (“It can inspect the remaining amount of battery and agricultural material during autonomous flight. If insufficient battery or lack of agriculture material to be sprayed, it can fly to set position to replace battery (or charge) or replenish agricultural material, and then return to the original position to terminate the agricultural material spraying operation.” (71)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyongyosi’s UAV system for inventory management with Park’s UAV battery charging so that (“The drone stores the current position (plane coordinate information and altitude information) before moving to the set position, replenishes agricultural material or performs battery charging, and then autonomously flies to the stored position at the time of re- Can be performed.” See Park (68)). This means that a UAV mission can flow more smoothly if the UAV can recharge its battery and then resume its mission. 

With respect to claims 4 and 14, Gyongyosi and Park, as shown in the rejection above, discloses the limitations of claims 3 and 13. 
Gyongyosi and Park teaches the UAV system for inventory management of claims 3 and 13. Gyongyosi does not teach, but Park teaches move the unmanned aerial vehicle to a position at which the unmanned aerial vehicle was located before returning to the charging station in response to resuming the inventory survey; (“It can inspect the remaining amount of battery and agricultural material during autonomous flight. If insufficient battery or lack of agriculture material to be sprayed, it can fly to set position to replace battery (or charge) or replenish agricultural material, and then return to the original position to terminate the agricultural material spraying operation.” (71)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyongyosi’s UAV system for inventory management with Park’s UAV battery charging so that (“The drone stores the current position (plane coordinate information and altitude information) before moving to the set position, replenishes agricultural material or performs battery charging, and then autonomously flies to the stored position at the time of re- Can be performed.” See Park (68)). This means that a UAV mission can flow more smoothly if the UAV can recharge its battery and then resume its mission. 

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyongyosi (WO 2018035482 A1) in view of Sachdeva et al. (US 20200380876 A1). 
Regarding claims 8-9 and 18-19: 
With respect to claims 8 and 18, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 6 and 16.  
Gyongyosi teaches the UAV system for inventory management of claims 6 and 16. Gyongyosi does not teach, but Sachdeva teaches generate a movement route having a shortest distance to the item to be surveyed loaded on the loading rack; (“the image analytics unit 114 is configured to identify landmark features of each of the one or more aisles included in the mission and density of inventory associated with respective aisles by performing image segmentation and analytics on the captured images. As explained above the landmark feature of an aisle may include, but are not limited to, edges, corners of the aisles, length, height and width of rack pair forming the aisle, distance between opposing rack pair forming the aisle, height of shelves, number of shelves, number of rack columns, pallets and any other storage unit on the racks or obstacle.” [0028], and FIG. 5, which shows that generating a navigation path for the UAV 206, is based on the grid map, which includes both the density and landmark features. The landmark features include all the measurements and distances of the shelves and inventory. Therefore, in optimizing the generated path, it would make sense to have the shortest distance. In turn, because the system as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the movement route has the shortest distance to the item on the rack. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyongyosi’s UAV system for inventory management with Sachdeva’s route generation so that (“the resultant path improves efficiency of the UAV and optimizes warehouse management” See Sachdeva [0040]). 

With respect to claims 9 and 19, Gyongyosi, as shown in the rejection above, discloses the limitations of claims 6 and 16.  
Gyongyosi teaches the UAV system for inventory management of claims 6 and 16. Gyongyosi does not teach, but Sachdeva teaches determine an order of movement to the loading rack based on a loaded amount of the item to be surveyed; (“the image analytics unit 114 along with the path generation unit 116 is configured to generate a path for UAV 104 based on a density of inventory in the warehouse. In an exemplary embodiment of the present invention, density of inventory is representative of number of items on each shelf in an aisle of the warehouse at a given time.” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyongyosi’s UAV system for inventory management with Sachdeva’s route generation so that (“the resultant path improves efficiency of the UAV and optimizes warehouse management” See Sachdeva [0040]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662